1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY ELL SHEHEE,                              )   Case No.: 1:14-cv-00706-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER SETTING SETTLEMENT CONFERENCE
13          v.                                            ON OCTOBER 3, 2019, BEFORE UNITED
                                                      )   STATES MAGISTRATE JUDGE JEREMY D.
14                                                    )   PETERSON
     REDDING, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          At the time this action was filed, Plaintiff Gregory Ell Shehee was a civil detainee proceeding

18   pro se in a civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 14, 2019, the Court issued a second scheduling order setting the instant case for

20   jury trial on April 7, 2020, before the Honorable Dale A. Drozd. The Court hereby sets a mandatory

21   settlement conference pursuant to Local Rule 270(a). Therefore, this case is be referred to Magistrate

22   Judge Jeremy D. Peterson to conduct a settlement conference at the United States Courthouse in

23   Fresno, California on October 3, 2019, at 10:00 a.m.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1.      This case is be referred to Magistrate Judge Jeremy D. Peterson to conduct a settlement

26                  conference at the United States Courthouse in Fresno, California on October 3, 2019,
27                  at 10:00 a.m.

28   ///

                                                          1
1    2.   A representative with full and unlimited authority to negotiate and enter into a binding

2         settlement shall attend in person.

3    3.   Those in attendance must be prepared to discuss the claims, defenses and damages.

4         The failure of any counsel, party or authorized person subject to this order to appear in

5         person may result in the cancellation of the conference and the imposition of sanctions.

6    4.   Defendants shall provide a confidential settlement statement to the following email

7         address: jdporders@caed.uscourts.gov. Plaintiff shall mail his confidential

8         settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

9         93721, “Attention: Magistrate Judge Jeremy D. Peterson.” The envelope shall be

10        marked “Confidential Settlement Statement”. Settlement statements shall arrive no

11        later than September 19, 2019. Parties shall also file a Notice of Submission of

12        Confidential Settlement Statement (See Local Rule 270(d)). Settlement statements

13        should not be filed with the Clerk of the Court nor served on any other party.

14        Settlement statements shall be clearly marked Aconfidential@ with the date and time of

15        the settlement conference indicated prominently thereon.

16   5.   The confidential settlement statement shall be no longer than five pages in length,

17        typed or neatly printed, and include the following:

18        a. A brief statement of the facts of the case.

19        b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

20           which the claims are founded; a forthright evaluation of the parties= likelihood of

21           prevailing on the claims and defenses; and a description of the major issues in
22           dispute.

23        c. An estimate of the cost and time to be expended for further discovery, pretrial, and
24           trial.

25        d. The party=s position on settlement, including present demands and offers and a
26           history of past settlement discussions, offers, and demands.
27        e. A brief statement of each party=s expectations and goals for the settlement
28           conference, including how much a party is willing to accept and/or willing to pay.

                                               2
1                f. If parties intend to discuss the joint settlement of any other actions or claims not in

2                   this suit, give a brief description of each action or claim as set forth above,

3                   including case number(s) if applicable.

4
5    IT IS SO ORDERED.

6    Dated:   August 14, 2019
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
